Citation Nr: 9902929	
Decision Date: 01/04/99    Archive Date: 02/04/99

DOCKET NO.  97-10 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of dislocation of left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1951 to 
April 1953.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a compensable 
disability rating for residuals of dislocation of left 
shoulder.

By memorandum dated in June 1997, the Vice Chairman of the 
Board ruled favorably on the Boards own motion to advance 
this case on the docket because of administrative error that 
resulted in significant delay in docketing the appeal.  See 
38 C.F.R. § 20.900(c) (1998).


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that the symptoms of left 
shoulder disorder are more severely disabling than currently 
evaluated.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veterans claim for a compensable 
disability rating for residuals of dislocation of left 
shoulder.

FINDINGS OF FACT

1.  The veterans claim is plausible, and the RO has obtained 
sufficient evidence for an equitable disposition of this 
claim.

2.  In September 1980, the veteran was involved in a motor 
vehicle accident, and he suffered a fracture/dislocation of 
his left shoulder, requiring prosthesis.

3.  Prior to the motor vehicle accident, there was no medical 
evidence showing that the veteran had any residuals from the 
inservice dislocation of his left shoulder in 1952, other 
than subjective complaints of pain and discomfort. 

4.  The veterans current left shoulder condition is 
manifested by limitation of motion, osteoarthritis, and 
complaints of numbness.  

5.  The medical evidence clearly establishes that the 
veterans current left shoulder complaints and findings are 
the result of an intercurrent injury.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for a 
compensable disability rating for residuals of dislocation of 
left shoulder, and VA has satisfied its duty to assist him in 
developing this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1998).

2.  The criteria for a compensable disability rating for 
residuals of dislocation of left shoulder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.71a, Diagnostic Code 5203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Factual Background

During service, in 1952, the veteran incurred a simple 
dislocation of his left shoulder, with no artery or nerve 
involvement.  Although one notation in service medical 
records refers to reduction of a fracture, x-rays showed a 
subcoracoid dislocation without fracture.  A closed reduction 
was conducted without traction.  He was placed in a plaster 
cast with immobilization of the shoulder for three weeks.  He 
underwent active physical therapy, and, by March 1952, he had 
full range of motion of the left shoulder, with good strength 
and without symptoms.  The veteran received no further 
treatment for his left shoulder during his remaining year of 
military service.

Upon VA examination in 1958, the veteran about 15 degrees of 
limitation of motion of the left shoulder with elevation and 
15 degrees of limitation with abduction.  Motion was painful.  
There was some swelling of the left shoulder and pain on deep 
pressure over the deltoid muscle and the acromioclavicular 
joint.  The veteran reported frequent dislocations of the 
left shoulder.  There was crepitus, but no sense of giving 
way.  There was about 3/8 atrophy of the left upper arm as 
compared to the right, probably due to pain in the left 
shoulder and disuse of the left arm.  X-rays of the left 
shoulder showed no evidence of dislocation or other bone or 
joint lesions.  The diagnosis was residuals of left shoulder 
dislocation with moderate symptoms.  A December 1958 rating 
decision, inter alia, granted service connection for 
residuals of dislocation of left shoulder and assigned a 20 
percent disability rating.

Upon VA examination in 1963, the veteran indicated that he 
had been unable to do heavy work, such as lifting or 
straining, without experiencing numbness in the left upper 
arm and shoulder.  This was not accompanied by pain except 
when the weather was cloudy.  He indicated that his shoulder 
had not dislocated since the original incident during 
service.  He had received no private medical treatment.  His 
VA outpatient records covering the period September 1960 to 
June 1963 showed a complaint of left shoulder pain in 
September 1960.  The VA examination showed no limitation of 
motion of the shoulder, and no crepitus or clicking on motion 
was noted.  There was no tenderness.  There was no deformity 
or muscular atrophy.  X-rays of the left shoulder were 
negative.  The diagnosis was history of dislocation of left 
shoulder with mild residuals and physical findings negative.  

A December 1963 rating decision reduced the disability rating 
for the veterans left shoulder condition to zero percent.  
The veteran appealed this decision.  A Board decision of 
March 1965 concluded that the veteran was not entitled to a 
compensable disability rating for his left shoulder disorder.

From 1963 until 1980, there is no medical evidence showing 
treatment for a left shoulder disorder.  In 1967 and 1971, 
the veteran filed claims for an increased disability rating, 
but he did not submit medical evidence in support of his 
claims as requested by the RO.  In his 1971 claim, he stated 
that he had pain in his left shoulder and discomfort in cold 
or damp weather.  He indicated that he had difficulty with 
heavy lifting.

In 1980, the veteran filed a claim for an increased rating.  
A VA hospitalization record dated in October 1980 indicated 
that he was involved in an automobile accident in September 
1980, in which he sustained a fracture dislocation of the 
left shoulder.  He underwent removal of fracture and 
articular surface with insertion of prosthesis.  A March 1981 
rating decision denied a compensable disability rating, 
finding that the veterans symptoms were due to the left 
shoulder injury sustained in the automobile accident.

Since 1981, the veteran has filed several increased rating 
claims, which have consistently been denied.  Associated with 
the claims file are VA outpatient records for treatment 
between 1984 and 1994 and the reports of VA examinations 
conducted in 1992.  These records showed complaints of left 
shoulder pain, numbness in the fingers of the left hand, and 
shooting pain down the left arm.  Objective findings have 
included decreased range of motion for the left shoulder, 
diminished grip strength, and occasional finger numbness.  X-
rays of the left shoulder in 1986 showed status post humeral 
head replacement and a new bone formation to the proximal end 
of the left humerus causing narrowing of the joint space of 
the left shoulder.  Motor nerve conduction studies in 1991 
were within normal limits for the left arm, and sensory 
conduction studies were borderline for median nerve 
impairment.  It was noted that the electromyographic findings 
were compatible with peripheral neuropathy.  He briefly 
underwent physical therapy in 1991 and 1992.  

On VA examinations in 1992, the veteran reported his in-
service injury and told the examiners that he had surgery at 
that time.  He did not report his 1980 fracture dislocation 
of the left shoulder.  One VA examiner in 1992 concluded that 
the veteran had residual left arm and hand pain from the 
previous dislocation and surgery.  The other VA examiner in 
1992 concluded that the veteran had clinical indications of a 
left C6 radiculopathy, probably suggestive of inflammatory 
process of the cervical spine, probably degenerative in 
nature, and perhaps exacerbated by the trauma the veteran 
sustained in 1952.  The pain resulted in difficulty using the 
left arm with lack of sensation, lack of range of motion, and 
intermittent exacerbation of the pain in the left arm. 

In October 1995, the veteran filed a claim for an increased 
rating.  The RO obtained his VA outpatient records covering 
the period February to November 1995.  In April 1995, he was 
referred for x-rays due to complaints of left shoulder pain.  
X-rays showed placement of prosthesis in the left humeral 
head and neck.  X-rays in September 1995 showed severe post-
traumatic degenerative osteoarthritis and ankylosis of the 
left pseudo joint.

In March 1996, the veteran underwent a VA examination.  He 
complained of limitation of motion of the left shoulder and 
pain with weather changes.  Examination showed limitation of 
forward elevation, and abduction was limited to 45 degrees.  
He was unable to do external or internal rotation.  X-rays 
showed the humeral prosthesis and osteoarthritis.  Diagnoses 
included residual from injury of left shoulder.

An April 1996 rating decision denied a compensable disability 
rating.  In his substantive appeal, the veteran stated that 
his left shoulder condition had worsened since the last 
examination.  He requested another examination and asked the 
RO to obtain all of his VA medical records since July 1994.


II. Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased pain in his left shoulder.  The Board finds that he 
has satisfied the initial burden of presenting a well-
grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veterans disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran a VA examination 
and requested all his VA medical records.  In his substantive 
appeal, the veteran requested another examination and he 
asked the RO to obtain all of his VA medical records since 
July 1994.  It is unclear whether he was indicating that he 
had received additional VA treatment since the latest records 
obtained by the RO dated in November 1995.  Regardless, the 
Board finds that such development, including another VA 
examination, is not warranted in this case.  There is 
sufficient evidence of record for an equitable disposition of 
the veterans claim.  As discussed in more detail below, the 
Board finds that the medical evidence since 1980 is treatment 
for left shoulder symptoms due to the injury received in the 
automobile accident and not due to the service-connected 
disability.  Any additional VA treatment records, as well as 
any findings obtained from another VA examination, would be 
merely cumulative at this point.  Therefore, the duty to 
assist the veteran has been complied with.  38 U.S.C.A. 
§ 5107(a) (West 1991).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Although the 
evaluation of a service-connected disorder requires a review 
of the veterans entire medical history regarding that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disorder is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (1998).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1998), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veterans favor.  38 C.F.R. § 4.3 (1998).  
If there is a question as to which evaluation to apply to the 
veterans disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  In a regulation 
setting out principles relating to service connection, while 
not specifically addressed to rating service connected 
disabilities, is instructive in assessing the evidence 
relating to the circumstances of this veterans claim for 
increase.  It provides that, when chronicity of a disease is 
established in service, subsequent manifestations of the same 
chronic disease, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (1998) (emphasis supplied).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (1998).

The veteran is currently evaluated as zero percent disabled 
for residuals of dislocation of left shoulder under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1998).  The minimum disability rating 
of 10 percent under Diagnostic Code 5203 requires malunion of 
the clavicle or scapula or nonunion of the clavicle or 
scapula without loose movement, for either the minor or major 
upper extremity.  A 20 percent disability rating requires 
either nonunion of the clavicle or scapula with loose 
movement or dislocation of the clavicle or scapula, for 
either the minor or major upper extremity.  

The rating schedule also indicates that impairment of the 
clavicle or scapula can be rated on impairment of function of 
the contiguous joint.  Under Diagnostic Code 5201, limitation 
of motion of the arm at the shoulder level warrants a 20 
percent disability rating for the minor or major extremity; 
limitation of motion of the arm midway between the side and 
shoulder level warrants a 20 percent disability rating for 
the minor extremity and a 30 percent disability rating for 
the major extremity; and limitation of motion of the arm to 
25 degrees from the side warrants a 30 percent disability 
rating for the minor extremity and a 40 percent disability 
rating for the major extremity.

There is no doubt that the veteran has symptomatology that 
would meet the requirements for at least a 20 percent 
disability rating, either due to dislocation of the left 
shoulder under Diagnostic Code 5203 or limitation of motion 
under Diagnostic Code 5201, if that symptomatology were 
attributable to the service-connected disability.  The 
determinative question, however, is whether that 
symptomatology is due to his service-connected left shoulder 
dislocation or his nonservice-connected left shoulder 
dislocation/fracture incurred in the motor vehicle accident 
in 1980.  In order to make that determination, it is 
necessary to examine closely the evidence that pre-dates the 
automobile accident in 1980.  See 38 C.F.R. § 4.41 (1998).

The evidence pertinent to this analysis consists of service 
medical records, the reports of VA examinations performed in 
1958 and 1963, and the veterans statements.  During service, 
the dislocation of the left shoulder resulted in no nerve or 
artery impairment, and after undergoing physical therapy, the 
veteran had full range of motion of the left shoulder and no 
residual symptoms.  The VA examination in 1958 showed slight 
limitation of motion of the left shoulder, painful motion, 
swelling, crepitus, and mild atrophy of the left upper arm.

By the time of the VA examination in 1963, the veterans left 
shoulder condition had substantially improved.  He had had no 
dislocations of the left shoulder since the original incident 
during service.  He had received no private medical 
treatment, and VA records showed only one complaint of left 
shoulder pain in three years.  The VA examination in 1963 
showed no limitation of motion of the shoulder, no crepitus, 
no tenderness, no deformity, and no muscular atrophy.  

From 1963 until 1980, there is no medical evidence showing 
treatment for a left shoulder disorder, indicating that this 
condition was not so disabling to the veteran that he found 
it necessary to seek treatment for it.  In the veterans 1971 
claim for an increased rating, he stated that he had pain in 
his left shoulder, discomfort in cold or damp weather, and 
difficulty with heavy lifting.  Therefore, the medical 
evidence between the inservice dislocation of the left 
shoulder in 1952 and the VA examination in 1963 shows that 
the veteran had minimal, if any, residuals from the inservice 
dislocation.  As late as 1971, the veterans own statements 
indicated minimal residuals, characterized by pain and 
discomfort.  Based on a review of the medical evidence and 
the veterans statements predating the automobile accident in 
1980, there is no evidence of any disabling symptomatology 
prior to that accident to warrant more than a noncompensable 
evaluation of the left shoulder disability prior to 1980.

Only after incurrence of a fracture/dislocation of the left 
shoulder in 1980, which required prosthesis, did the veteran 
begin to seek frequent outpatient treatment for his left 
shoulder.  Only after 1980 did he begin to complain of 
symptoms such as numbness in the fingers of the left hand and 
shooting pain.  Only after 1980 did the medical evidence show 
findings such as moderate to severe limitation of motion and 
arthritis.

Based on this evidence, the Board concludes that the major 
portion of the veterans current level of disability is the 
result of the residuals of his automobile accident.  The 
service-connected dislocation of the left shoulder did cause 
subjective complaints as late as 1971, but there was no 
objective evidence of residual disability after 1958.  There 
is also no evidence that the veteran received any treatment 
for his left shoulder prior to 1980 which could be attributed 
to the service-connected injury.  

The only evidence to the contrary are the opinions of the VA 
examiners in 1992.  One examiner concluded that the veteran 
had clinical indications of a left C6 radiculopathy, probably 
suggestive of inflammatory process of the cervical spine, 
probably degenerative in nature, and perhaps exacerbated by 
the trauma the veteran sustained in 1952 (emphasis added).  
This opinion suggests that a portion of the veterans current 
left shoulder condition is related to the inservice 
dislocation.  The other examiner rendered a diagnosis of 
residual left arm and hand pain from previous dislocation and 
surgery.  However, both opinions were based on an incomplete 
and inaccurate history provided by the veteran.  The veteran 
failed to report to either examiner the fracture/dislocation 
of his left shoulder in 1980 that required surgery and 
prosthesis, and he reported that he underwent surgery in 
1952, whereas the record reflects a closed reduction of a 
dislocation without fracture.

The Board is not required to accept doctors opinions that 
are based upon the veterans recitation of medical history, 
especially an incomplete history as in this case.  Cf. 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  Neither VA 
examiner in 1992 reviewed the veterans claims file, and both 
examiners were therefore unaware of the extent of the injury 
the veteran received in 1980.  The opinions were uninformed, 
in that the examiners were unable to render opinions that 
accounted for the effects of the 1980 injury.  Accordingly, 
the opinions were based solely on the incomplete and 
inaccurate history provided by the veteran.  Neither opinion 
is probative in light of the extensive medical evidence of 
record that documents the veterans minimal findings and 
complaints prior to the injury in 1980 compared to the 
findings and complaints after 1980.  These opinions do not, 
therefore, raise a reasonable doubt that the veterans 
current condition is a result of the intercurrent injury to 
his left shoulder in 1980.    

As stated above, there is no doubt that the veteran has 
limitation of motion, pain, and other symptoms affecting or 
arising from his left shoulder.  He is also developing 
arthritis in the left shoulder, which will likely give him 
increasing symptoms.  The preponderance of the evidence is 
that all symptomatology is attributable to the intercurrent 
fracture in 1980.  All x-rays prior to 1980 were negative for 
any degenerative disease in the left shoulder, indicating 
that this condition is also a residual of the intercurrent 
injury.

Looking at the history of the veterans left shoulder 
disorder, prior to the automobile accident in 1980, his 
symptomatology warranted a zero percent disability rating.  
After carefully examining the extensive medical evidence in 
the case, the Board finds that any increase in symptomatology 
since 1980 is not due to the service-connected dislocation of 
the left shoulder.  There is no reasonable doubt that the 
veterans current level of disability is due to his in-
service left shoulder dislocation.  The evidence clearly 
shows that prior to the automobile accident in 1980, the 
veterans symptomatology as the result of his service-
connected disability was minimal, if any.  These minimal 
symptoms continued for the 27 years following service until 
the automobile accident, as shown by the veterans statements 
and the lack of treatment prior to 1980.  Only at that point 
did the veteran begin to have positive findings and his left 
shoulder begin to deteriorate.  Accordingly, the Board finds 
that the preponderance of the evidence is against assignment 
of a compensable disability rating under Diagnostic Code 
5203.


ORDER

Entitlement to a compensable disability rating for residuals 
of dislocation of left shoulder is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
